                                                                    FILED SOUI
  1                                                                CLERK, U.S. HERN DIVISI(7N
                                                                              DISTRICT COURT

 2
                                                                       F~ 2 ~ 2019
 3
                                                                             L
 4

 5
 6

 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
io    UNITED STATES OF AMERICA,                   ) Case No. 8:o5-CR-ooi24-DOC-2o
ii                        Plaintiff,              )
12                        v.                           ORDER OF DETENTION AFTER
                                                       HEARING[Fed. R. Crim. P. 32.i(a)(6);18
13    FREDDIE LUEVANO,                                 U.S.C. § 3143~a)~
i4                        Defendant.

i5
16

1~          The defendant, having been remanded into custody pending further review of an
i8    alleged violation of supervised release by Hon. David O. Carter, and
i9          The Court having conducted a detention hearing pursuant to Federal Rule of
20    Criminal Procedure 32.i(a)(6) and i8 U.S.C. § 3i43(a),
21          The Court finds that:
22       A. (~p The defendant has not met his burden of establishing by clear and convincing
23          evidence that he is not likely to flee if released under 18 U.S.C. § 3i42(b) or (c).
24          This finding is based on: y~y~ p-~~v~(j~v~'~ Q,~~Qq~ O~v~
25
                                         r ~~u..d~~e~rm•
26

2'J

                                                   1
 i            and

 2      B. Q~ The defendant has not met his burden of establishing by clear and convincing

 3            evidence that he is not likely to pose a danger to the safety of any other person or

 4            the community if released under i8 U.S.C. § 3~42(b)or (c). This finding is based

 5            on:,~1~'~l'OK.S CX'1~v~n+Y~ (~Y1~JIrt~~S~ c~~V~' 0.~~?                   ~i0'CS~

                             ~SV~.~~b4►^~SL C~4J~- 5                '~Q ~ 4.~.~—      QVW~V1C~~
6          CZ, I/~
           ~                ~,
 7         IT THE       FORE IS ORDERED that the defendant be detained pending further

8    revocation proceedings.

9
io   Dated:
                                                             ORABLE UTUMN D. SPAETH
1i                                                      United States Magistrate Judge
12

i3
i4

i5
i6

i~

18
i9

20

21

22

23

24

25

26

27
